Matter of Imaani A. (Rafiyq A.) (2017 NY Slip Op 03743)





Matter of Imaani A. (Rafiyq A.)


2017 NY Slip Op 03743


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-04421
 (Docket No. N-10290-15)

[*1]In the Matter of Imaani A. (Anonymous). Administration for Children's Services, respondent; Rafiyq A. (Anonymous), appellant. (and another proceeding)


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Kathy Chang Park of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Marianne Allegro of counsel), attorney for the child.

DECISION & ORDER
Appeal by the father from an order of fact-finding of the Family Court, Kings County (Ann E. O'Shea, J.), dated March 3, 2016. The order, after a fact-finding hearing, inter alia, found that the father neglected the subject child.
ORDERED that the order of fact-finding is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging, inter alia, that the father neglected the subject child. After a fact-finding hearing, the Family Court determined that the father neglected the child by inflicting excessive corporal punishment. The father appeals.
"At a fact-finding hearing in a child protective proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been abused or neglected" (Matter of Kyra S. [Kirtan D.S.], 128 AD3d 970, 971 [internal quotation marks omitted]; see Matter of Era O. [Emmanuel O.], 145 AD3d 895, 896-897). Here, contrary to the father's contention, a preponderance of the evidence supports the Family Court's finding that he neglected the child by inflicting excessive corporal punishment on her (see Family Court Act § 1012 [f][i][B]; Matter of Era O. [Emmanuel O.], 145 AD3d at 897-898; Matter of Ishaq B. [Lea B.], 121 AD3d 889, 890; Matter of Amerriah S. [Kadiatou Y.], 100 AD3d 1006, 1006-1007; Matter of Justyce M. [Shavon E.], 77 AD3d 1407, 1408; cf. Matter of Justin O., 28 AD3d 877, 878-879).
HALL, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court